DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2022 on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,350,279.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 21-40 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/824,527
21. A network component, comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the network component to perform operations comprising: receiving, by an identity provider, a request to access a wireless network from an access provider, wherein: the identity provider and the access provider are members of an identity and access federation implemented in a wireless roaming environment; and the request to access the wireless network is made on behalf of a user; obtaining, by the identity provider, data associated with the user; comparing, by the identity provider, the data associated with the user to a user- consented policy; and determining, by the identity provider, whether the user previously consented to the user-consented policy.  
22. The network component of Claim 21, the operations further comprising: determining that the user previously consented to the user-consented policy; and indicating, in an access request response, an acceptance to the request to access the wireless network.  
23. The network component of Claim 21, the operations further comprising: determining that the user failed to previously consent to the user-consented policy; and indicating, in the access request response, a rejection to the request to access the wireless network.  
24. The network component of Claim 21, the operations further comprising: storing the data associated with the user, wherein the data comprises user-specific policy and consent data; and retrieving the data associated with the user on demand in response to receiving the request to access the wireless network.  
25. The network component of Claim 21, the operations further comprising determining compliance with an identity provider policy.  
26. The network component of Claim 21, wherein the identity provider is associated with one of the following: an Internet service provider; a cellular data service provider; an authentication service; and a social media service.  
27. The network component of Claim 21, wherein the identity and access federation defines at least common terms, conditions, and terms of service for access policies and identity policies.  
28. A method, comprising: receiving, by an identity provider, a request to access a wireless network from an access provider, wherein: the identity provider and the access provider are members of an identity and access federation implemented in a wireless roaming environment; and the request to access the wireless network is made on behalf of a user; obtaining, by the identity provider, data associated with the user; comparing, by the identity provider, the data associated with the user to a user- consented policy; and determining, by the identity provider, whether the user previously consented to the user- consented policy.  
29. The method of Claim 28, further comprising: determining that the user previously consented to the user-consented policy; and indicating, in an access request response, an acceptance to the request to access the wireless network.  
30. The method of Claim 28, further comprising: determining that the user failed to previously consent to the user-consented policy; and indicating, in the access request response, a rejection to the request to access the wireless network.  
31. The method of Claim 28, further comprising: storing the data associated with the user, wherein the data comprises user-specific policy and consent data; and retrieving the data associated with the user on demand in response to receiving the request to access the wireless network.  
32. The method of Claim 28, further comprising determining compliance with an identity provider policy.  
33. The network component of Claim 28, wherein the identity provider is associated with one of the following: an Internet service provider: a cellular data service provider; an authentication service; and a social media service.  
34. The method of Claim 28, wherein the identity and access federation defines at least common terms, conditions, and terms of service for access policies and identity policies.  
35. One or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising: receiving, by an identity provider, a request to access a wireless network from an access provider, wherein: the identity provider and the access provider are members of an identity and access federation implemented in a wireless roaming environment; and the request to access the wireless network is made on behalf of a user; obtaining, by the identity provider, data associated with the user; comparing, by the identity provider, the data associated with the user to a user- consented policy; and determining, by the identity provider, whether the user previously consented to the user- consented policy.  
36. The one or more computer-readable non-transitory storage media of Claim 35, the operations further comprising: determining that the user previously consented to the user-consented policy; and indicating, in an access request response, an acceptance to the request to access the wireless network.  
37. The one or more computer-readable non-transitory storage media of Claim 35, the operations further comprising: determining that the user failed to previously consent to the user-consented policy; and indicating, in the access request response, a rejection to the request to access the wireless network.  
38. The one or more computer-readable non-transitory storage media of Claim 35, the operations further comprising: storing the data associated with the user, wherein the data comprises user-specific policy and consent data; and retrieving the data associated with the user on demand in response to receiving the request to access the wireless network.  
39. The one or more computer-readable non-transitory storage media of Claim 35, the operations further comprising determining compliance with an identity provider policy.  
40. The one or more computer-readable non-transitory storage media of Claim 35, wherein the identity provider is associated with one of the following: an Internet service provider; a cellular data service provider: an authentication service; and a social media service.
11,350,279
1. A system, comprising:
an identity provider that is a member of an identity and access federation implemented in a wireless roaming environment, the identity provider comprising:
one or more processors; and
one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the identity provider to perform operations comprising:
receiving, from an access provider, a request to access a wireless network, wherein:
the access provider is a member of the identity and access federation;
the request to access the wireless network is made on behalf of a user; and
the request to access the wireless network comprises a user-consented policy;
obtaining data associated with the user;
comparing the data associated with the user to the user-consented policy;
determining whether the user previously consented to the user-consented policy;
generating an access request response; and
communicating the access request response to the access provider.
2. The system of claim 1, further comprising:
determining that the user previously consented to the user-consented policy; and
indicating, in the access request response, an acceptance to the request to access the wireless network.
3. The system of claim 1, the operations further comprising:
determining that the user failed to previously consent to the user-consented policy; and
indicating, in the access request response, a rejection to the request to access the wireless network.
4. The system of claim 1, the operations further comprising:
storing the data associated with the user, wherein the data comprises user-specific policy and consent data; and
retrieving the data associated with the user on demand in response to receiving the request to access the wireless network.
5. The system of claim 1, wherein:
the request to access the wireless network further comprises an identity provider policy; and
the access request response is generated in response to:
determining whether the user previously consented to the user-consented policy; and
determining compliance with the identity provider policy.
6. The system of claim 1, wherein the identity provider is associated with one of the following:
an Internet service provider;
a cellular data service provider;
an authentication service; and
a social media service.
7. The system of claim 1, wherein the identity and access federation defines at least common terms, conditions, and terms of service for access policies and identity policies.
8. A method, comprising:
receiving, by an identity provider, a request to access a wireless network from an access provider, wherein:
the identity provider and the access provider are members of an identity and access federation implemented in a wireless roaming environment;
the request to access the wireless network is made on behalf of a user; and
the request to access the wireless network comprises a user-consented policy;
obtaining, by the identity provider, data associated with the user;
comparing, by the identity provider, the data associated with the user to the user-consented policy;
determining, by the identity provider, whether the user previously consented to the user-consented policy;
generating, by the identity provider, an access request response; and
communicating, by the identity provider, the access request response to the access provider.
9. The method of claim 8, further comprising:
determining that the user failed to previously consent to the user-consented policy; and
indicating, in the access request response, a rejection to the request to access the wireless network.
10. The method of claim 8, further comprising:
determining that the user failed to previously consent to the user-consented policy; and
indicating, in the access request response, a rejection to the request to access the wireless network.
11. The method of claim 8, further comprising:
storing the data associated with the user, wherein the data comprises user-specific policy and consent data; and
retrieving the data associated with the user on demand in response to receiving the request to access the wireless network.
12. The method of claim 8, wherein:
the request to access the wireless network further comprises an identity provider policy;
and the access request response is generated in response to:
determining whether the user previously consented to the user-consented policy; and
determining compliance with the identity provider policy.
13. The method of claim 8, wherein the identity provider is associated with one of the following:
an Internet service provider;
a cellular data service provider;
an authentication service; and
a social media service.
14. The method of claim 8, wherein the identity and access federation defines at least common terms, conditions, or terms of service for access policies and identity policies.
15. One or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving, by an identity provider, a request to access a wireless network from an access provider, wherein:
the identity provider and the access provider are members of an identity and access federation implemented in a wireless roaming environment;
the request to access the wireless network is made on behalf of a user; and
the request to access the wireless network comprises a user-consented policy;
obtaining, by the identity provider, data associated with the user;
comparing, by the identity provider, the data associated with the user to the user-consented policy;
determining, by the identity provider, whether the user previously consented to the user-consented policy;
generating, by the identity provider, an access request response; and
communicating, by the identity provider, the access request response to the access provider.
16. The one or more computer-readable non-transitory storage media of claim 15, the operations further comprising:
determining that the user failed to previously consent to the user-consented policy; and
indicating, in the access request response, a rejection to the request to access the wireless network.
17. The one or more computer-readable non-transitory storage media of claim 15, the operations further comprising:
determining that the user failed to previously consent to the user-consented policy; and
indicating, in the access request response, a rejection to the request to access the wireless network.
18. The one or more computer-readable non-transitory storage media of claim 15, the operations further comprising:
storing the data associated with the user, wherein the data comprises user-specific policy and consent data; and
retrieving the data associated with the user on demand in response to receiving the request to access the wireless network.
19. The one or more computer-readable non-transitory storage media of claim 15, wherein:
the request to access the wireless network further comprises an identity provider policy; and
the access request response is generated in response to:
determining whether the user previously consented to the user-consented policy; and
determining compliance with the identity provider policy.
20. The one or more computer-readable non-transitory storage media of claim 15, wherein the identity provider is associated with one of the following:
an Internet service provider;
a cellular data service provider;
an authentication service; and
a social media service.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,667,135.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 21-40 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/824,527
21. A network component, comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the network component to perform operations comprising: receiving, by an identity provider, a request to access a wireless network from an access provider, wherein: the identity provider and the access provider are members of an identity and access federation implemented in a wireless roaming environment; and the request to access the wireless network is made on behalf of a user; obtaining, by the identity provider, data associated with the user; comparing, by the identity provider, the data associated with the user to a user- consented policy; and determining, by the identity provider, whether the user previously consented to the user-consented policy.  
22. The network component of Claim 21, the operations further comprising: determining that the user previously consented to the user-consented policy; and indicating, in an access request response, an acceptance to the request to access the wireless network.  
23. The network component of Claim 21, the operations further comprising: determining that the user failed to previously consent to the user-consented policy; and indicating, in the access request response, a rejection to the request to access the wireless network.  
24. The network component of Claim 21, the operations further comprising: storing the data associated with the user, wherein the data comprises user-specific policy and consent data; and retrieving the data associated with the user on demand in response to receiving the request to access the wireless network.  
25. The network component of Claim 21, the operations further comprising determining compliance with an identity provider policy.  
26. The network component of Claim 21, wherein the identity provider is associated with one of the following: an Internet service provider; a cellular data service provider; an authentication service; and a social media service.  
27. The network component of Claim 21, wherein the identity and access federation defines at least common terms, conditions, and terms of service for access policies and identity policies.  
28. A method, comprising: receiving, by an identity provider, a request to access a wireless network from an access provider, wherein: the identity provider and the access provider are members of an identity and access federation implemented in a wireless roaming environment; and the request to access the wireless network is made on behalf of a user; obtaining, by the identity provider, data associated with the user; comparing, by the identity provider, the data associated with the user to a user- consented policy; and determining, by the identity provider, whether the user previously consented to the user- consented policy.  
29. The method of Claim 28, further comprising: determining that the user previously consented to the user-consented policy; and indicating, in an access request response, an acceptance to the request to access the wireless network.  
30. The method of Claim 28, further comprising: determining that the user failed to previously consent to the user-consented policy; and indicating, in the access request response, a rejection to the request to access the wireless network.  
31. The method of Claim 28, further comprising: storing the data associated with the user, wherein the data comprises user-specific policy and consent data; and retrieving the data associated with the user on demand in response to receiving the request to access the wireless network.  
32. The method of Claim 28, further comprising determining compliance with an identity provider policy.  
33. The network component of Claim 28, wherein the identity provider is associated with one of the following: an Internet service provider: a cellular data service provider; an authentication service; and a social media service.  
34. The method of Claim 28, wherein the identity and access federation defines at least common terms, conditions, and terms of service for access policies and identity policies.  
35. One or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising: receiving, by an identity provider, a request to access a wireless network from an access provider, wherein: the identity provider and the access provider are members of an identity and access federation implemented in a wireless roaming environment; and the request to access the wireless network is made on behalf of a user; obtaining, by the identity provider, data associated with the user; comparing, by the identity provider, the data associated with the user to a user- consented policy; and determining, by the identity provider, whether the user previously consented to the user- consented policy.  
36. The one or more computer-readable non-transitory storage media of Claim 35, the operations further comprising: determining that the user previously consented to the user-consented policy; and indicating, in an access request response, an acceptance to the request to access the wireless network.  
37. The one or more computer-readable non-transitory storage media of Claim 35, the operations further comprising: determining that the user failed to previously consent to the user-consented policy; and indicating, in the access request response, a rejection to the request to access the wireless network.  
38. The one or more computer-readable non-transitory storage media of Claim 35, the operations further comprising: storing the data associated with the user, wherein the data comprises user-specific policy and consent data; and retrieving the data associated with the user on demand in response to receiving the request to access the wireless network.  
39. The one or more computer-readable non-transitory storage media of Claim 35, the operations further comprising determining compliance with an identity provider policy.  
40. The one or more computer-readable non-transitory storage media of Claim 35, wherein the identity provider is associated with one of the following: an Internet service provider; a cellular data service provider: an authentication service; and a social media service.
10,667,135
1. A system for providing access to wireless networks, comprising:
an access provider that is a member of an identity and access federation implemented in a wireless roaming environment, the access provider comprising:
at least one processor; and
a memory comprising program instructions that when executed by the at least one processor cause the processor to:
receive, from a wireless device on behalf of a user, a request to access a wireless network, the wireless device being communicatively coupled to the access provider;
obtain data representing a policy applicable to the access request;
send the access request, augmented with an indication of the policy, to an identity provider that is associated with the user and is a member of the identity and access federation, the identity provider having no pre-existing relationship with the access provider;
receive, from the identity provider, an access request response indicating whether the policy has been met;
communicate, to the wireless device when the access request response indicates that the policy has been met, an indication that the access request has been accepted; and
communicate, to the wireless device when the access request response indicates that the policy has not been met, an indication that the access request has been rejected.
2. The system of claim 1, wherein:
the identity and access federation defines a collection of common terms, conditions, or terms of service for access policies and identity policies;
to obtain the data representing the policy, the program instructions, when executed by the at least one processor, cause the processor to retrieve the policy from a policy repository in a memory accessible by the access provider; and
the policy repository stores one or more access policies or identity policies in compliance with the identity and access federation definition.
3. The system of claim 2, wherein to obtain the data representing the policy, the program instructions, when executed by the at least one processor, cause the processor to:
extract, from the access request, an identifier of the wireless device; and
select the policy from the policy repository based on the identifier of the wireless device.
4. The system of claim 1, wherein:
the policy comprises an identity policy applicable to access requests received by the access provider; and
the policy includes a requirement that a permanent user identity be communicated by the identity provider in the access request response.
5. The system of claim 1, wherein the policy comprises one or more of:
an indication of an acceptable use policy for which consent is required;
a pointer to a list of acceptable use policies for which consent is required;
an indication of an implied disclaimed liability; or
a pointer to a list of disclaimers for which consent is required.
6. The system of claim 1, wherein the policy comprises a policy enforced by the identity provider specifying that the access provider is required to implement a particular service or that the access provider is required to meet a particular compliance level.
7. The system of claim 1, further comprising an identity and access services engine configured to:
receive a request to validate the identity provider for membership in the identity and access federation;
issue security credentials to the identity provider as a member of the identity and access federation in response to a successful validation of the identity provider;
receive a request to validate the access provider for membership in the identity and access federation; and
issue security credentials to the access provider as a member of the identity and access federation in response to a successful validation of the access provider.
8. The system of claim 7, wherein to send the access request to the identity provider, the access provider is configured to:
establish, based on mutual membership in the identity and access federation, a secure communication channel with the identity provider; and
send the access request to the identity provider over the secure communication channel.
9. A method for providing access to wireless networks, comprising:
receiving, by a wireless network access provider that is a member of an identity and access federation implemented in a wireless roaming environment from a wireless device on behalf of a user, a request to access a wireless network;
obtaining data representing a policy applicable to the access request;
sending the access request, augmented with an indication of the policy, to an identity provider that is associated with the user and is a member of the identity and access federation, the identity provider having no pre-existing relationship with the access provider;
receiving, from the identity provider, an access request response indicating that the policy has been met;
communicating, to the wireless device, an indication that the access request has been accepted.
10. The method of claim 9, wherein:
the identity and access federation defines a collection of common terms, conditions, or terms of service for access policies and identity policies;
obtaining the data representing the policy comprises retrieving the policy from a policy repository in a memory, the policy repository storing one or more access policies or identity policies in compliance with the identity and access federation definition.
11. The method of claim 10, wherein obtaining the data representing the policy comprises:
extracting, from the access request, an identifier of the wireless device; and
selecting the policy from the policy repository based on the identifier of the wireless device.
12. The method of claim 9, wherein:
the policy comprises an identity policy applicable to access requests received by the access provider; and
the policy includes a requirement that a permanent user identity be communicated by the identity provider in the access request response.
13. The method of claim 9, wherein the policy comprises a policy enforced by the identity provider specifying that the access provider is required to implement a particular service or that the access provider is required to meet a particular compliance level.
14. The method of claim 9, further comprising:
receiving, by an identity and access services engine in the wireless roaming environment, a request to validate the identity provider for membership in the identity and access federation;
issuing security credentials to the identity provider as a member of the identity and access federation in response to a successful validation of the identity provider;
receiving a request to validate the access provider for membership in the identity and access federation; and
issuing security credentials to the access provider as a member of the identity and access federation in response to a successful validation of the access provider.
15. The method of claim 14, wherein sending the access request to the identity provider comprises:
establishing, based on mutual membership in the identity and access federation, a secure communication channel between the access provider and the identity provider; and
sending the access request to the identity provider over the secure communication channel.
16. The method of claim 9, further comprising:
receiving, by the access provider from another wireless device on behalf of another user, another request to access the wireless network;
obtaining data representing another policy applicable to the other access request;
sending the other access request, augmented with an indication of the other policy, to another identity provider that is associated with the other user and is a member of the identity and access federation, the other identity provider having no pre-existing relationship with the access provider;
receiving, from the other identity provider, another access request response indicating that the other policy has not been met; and
communicating, to the other wireless device, an indication that the other access request has been rejected, the indication including an identifier of the other policy that was not met.
17. An apparatus, comprising:
a processor; and
a memory comprising program instructions that when executed by the processor cause the processor to:
receive, from a wireless device on behalf of a user, a request to access a wireless network, the wireless device being communicatively coupled to the access provider;
obtain data representing a policy applicable to the access request;
send the access request, augmented with an indication of the policy, to an identity provider that is associated with the user and is a member of the identity and access federation, the identity provider having no pre-existing relationship with the access provider;
receive, from the identity provider, an access request response indicating whether the policy has been met;
communicate, to the wireless device when the access request response indicates that the policy has been met, an indication that the access request has been accepted; and
communicate, to the wireless device when the access request response indicates that the policy has not been met, an indication that the access request has been rejected.
18. The apparatus of claim 17, wherein:
the identity and access federation defines a collection of common terms, conditions, or terms of service for access policies and identity policies;
to obtain the data representing the policy, the program instructions, when executed by the at least one processor, cause the processor to retrieve the policy from a policy repository in a memory accessible by the access provider; and
the policy repository stores one or more access policies or identity policies in compliance with the identity and access federation definition.
19. The apparatus of claim 18, wherein to obtain the data representing the policy, the program instructions, when executed by the at least one processor, cause the processor to:
extract, from the access request, an identifier of the wireless device; and
select the policy from the policy repository based on the identifier of the wireless device.
20. The apparatus of claim 17, wherein:
the policy comprises an identity policy applicable to access requests received by the access provider; and
the policy includes a requirement that a permanent user identity be communicated by the identity provider in the access request response.


Allowable Subject Matter
Claims 21-40 are allowed, however they are currently rejected under obvious-type double patenting requiring the filing of terminal disclaimers.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Seidl et al, US 2012/0311663 are relied upon for disclosing of transmitting an authentication request from a user identity module to an identity provider.  The user identity module receives an authentication response from an identity provider, which applies a predefined policy, see paragraph 0021.
As per claim 21, it was not found to be taught in the prior art at least for receiving a request to access a wireless network from an access provider by an identity provider, wherein: the identity provider and the access provider are members of an identity and access federation implemented in a wireless roaming environment; the identity provider obtains data associated with a user, compares the data associated with the user to a user-consented policy, and determines whether the user previously consented to the user-consented policy.  
As per independent claims 28 and 35, they are similar in scope to independent claim 21, and are allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al, US 2018/0192359 is relied upon for disclosing of a profile label that serves as a recommendation of a wireless access point to a user, see paragraph 0054.
Vaner et al, US 2022/0210197 is relied upon for disclosing of determining whether locally cached rules applies a new network connection request, the network connection request is selectively approved based on a rule if the locally cached rule applies to the connection request, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431